By JUDGE RICHARD L. WILLIAMS
I have concluded that Mr. Williams's letter of November 18, 1975, to Dr. Carrier is excluded from production under Virginia's Freedom of Information Act by the exception provided in § 2.1-342(b)(4). This is so notwithstanding the fact that the letter was routed through two intermediary positions between the writer and addressee. The letter was written at the express direction of the president of Madison College, and was needed by him for informational purposes to assist in the making of an administrative decision. In the absence of evidence that intermediaries used the letter for affirmative action that affected the petitioner, I can find no rational basis for holding that its basic character was changed from correspondence held by the president of a state supported institution of high learning. To hold otherwise would seriously fetter an institutional president from receiving needed supportive assistance from his staff.
Since the letters written by tenured faculty members are no longer in existence, I decline counsel's invitation to express an advisory opinion as to whether such material has to be disclosed under the Act.